Fourth Court of Appeals
                                       San Antonio, Texas
                                           November 13, 2018

                                          No. 04-18-00853-CV

                                  IN RE C.D.M and C.M.M, Children

                                    Original Mandamus Proceeding1

                                                 ORDER

Sitting:         Rebeca C. Martinez, Justice
                 Luz Elena D. Chapa, Justice
                 Irene Rios, Justice

       On November 13, 2018, relator filed a petition for writ of mandamus and an emergency
motion for expedited consideration and relief in which relator asked this court to stay the
underlying proceedings pending resolution of this mandamus.

       The motion is GRANTED and all proceedings in the underlying case are STAYED
pending final resolution of the petition for writ of mandamus.

       Relator is hereby ORDERED to file the reporter’s record from the October 24, 2018
hearing no later than November 27, 2018.

           It is so ORDERED on November 13, 2018.



                                                       PER CURIAM




           ATTESTED TO: _____________________________
                        KEITH E. HOTTLE,
                        Clerk of Court



           1
           This proceeding arises out of Cause No. 2012-CI-13803, styled In the Interest of C.D.M. and C.M.M.,
Children, pending in the 166th Judicial District Court, Bexar County, Texas, the Honorable David A. Canales
presiding.